THE THIRTEENTH COURT OF APPEALS

                                    13-16-00349-CV


                                   Robert Michelena
                                          v.
                                   Monica Michelena


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                          Trial Cause No. 2012-DCL-4282-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed as modified in part,

and reversed and rendered in part. The Court orders the judgment of the trial court

AFFIRMED AS MODIFIED IN PART, and REVERSED and RENDERED IN PART.

Costs of the appeal are adjudged 50% against appellant and 50% against appellee.

      We further order this decision certified below for observance.

March 19, 2020